TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00586-CV


                                        R. S., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




                 FROM THE 146TH DISTRICT COURT OF BELL COUNTY
         NO. 307,794-B, THE HONORABLE ALAN MAYFIELD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               After the trial court issued an order terminating her parental rights, R.S. filed a

notice of appeal and a motion for new trial. See Tex. Fam. Code § 161.001. The record reflects

that the trial court granted the motion for new trial on February 11, 2021. Because “[g]ranting a

new trial restores the case to its position before the former trial,” this appeal was rendered moot

by the trial court’s order. See Tex. R. App. P. 21.9(b); Saunders v. Saunders, No. 03-14-00807-

CV, 2015 WL 2183529, at *1 (Tex. App.—Austin May 8, 2015, no pet.) (mem. op.).

Accordingly, we dismiss the appeal. See Tex. R. App. P. 43.2(f).



                                             __________________________________________
                                             Thomas J. Baker, Justice
Before Chief Justice Byrne, Justices Baker and Smith

Dismissed

Filed: March 4, 2021




                                              2